Exhibit 99.2 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Schedule 13D/A filed herewith relating to the ordinary shares, par value NIS 0.10 per share, of Cimatron Ltd. is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Dated: June 4, 2013 DBSI INVESTMENTS LTD. By: /s/ Barak Dotan /s/ Yossi Ben Shalom Name: Barak Dotan Yossi Ben Shalom Title: Director Director BARAK DOTAN /s/ Barak Dotan Barak Dotan YOSSI BEN SHALOM /s/ Yossi Ben Shalom Yossi Ben Shalom
